IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: September 10, 2019.

                                                               __________________________________
                                                                         TONY M. DAVIS
                                                               UNITED STATES BANKRUPTCY JUDGE
__________________________________________________________________


                         UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

In Re:                                        §
                                              §                Case No. 19-10926-tmd
ORLY GENGER,                                  §
                                              §                Chapter 7
         Debtor.                              §

ORDER GRANTING RETENTION OF GRAVES DOUGHERTY HEARON & MOODY,
     PC AS COUNSEL FOR THE ESTATE PURSUANT TO 11 U.S.C. §327(a)

         ON THIS DAY, the Court considered the Application For Retention of Graves

Dougherty Hearon & Moody, PC as Counsel for the Estate Pursuant to 11 U.S.C. §327(a) [Dkt.

No. 22] (the “Application”), and the Court, being of the opinion that the Application is well

taken, will hereby approve same. It is, therefore,

         ORDERED, that the employment of Graves Dougherty Hearon & Moody, P.C., as

counsel for the Trustee, be, and it is hereby, approved and,

         ORDERED, that compensation will be paid upon application to this Court only after




                                                                                        3477301.v1
notice and hearing, pursuant to 11 U.S.C. §330 and the requirements of any other applicable law.

                                             ###

Order Prepared by Proposed Counsel for Ch. 7 Trustee

Brian T. Cumings
SBN 24082882
Graves Dougherty Hearon & Moody, P.C.
401 Congress Ave., Suite 2700
Austin, Texas 78701
512.480.5626
512.536.9926 (Fax)
Email: bcumings@gdhm.com




                                                                                        3477301.v1
